Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.


EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S COMMENT

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 was filed after the mailing date of the Final Office Action on 6/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
3.	Claims 1-15 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 9/24/2021, with respect to the rejection of independent claims 1 and 11 have been fully considered and finds the claims allowable because of the amendment filed on 9/24/2021. 

Applicant argues on page 7-10 of the remarks, filed on 9/24/2021 regarding the rejection of claims 1-15 under 35 U.S.C. § 103 as being unpatentable over Ohnishi (US 20140001380 A1) in view of Masahiro (JPH10303093A), that, “In this non-limiting example, after measuring the first resistance value, the first grounding body is transferred to the second chamber while the first grounding body is attached to the processing target. Then, the first grounding body contacts with a grounded second grounding body to measure the second resistance value while being attached to the processing target in the second chamber (Remarks Page 8).
Applicant respectfully submits that Ohnishi and Masahiro fail to describe each of the features of Claim 1. …….
Moreover, Masahiro does not indicate whether the pallet (7) is fixed on the stage (5) or separated from it. Based on the context of Masahiro, it appears that the pallet (7) is fixed on the stage (5). Therefore, although Masahiro can measure the claimed second resistance value, the first resistance value cannot be measured by the system of Masahiro.
Ohnishi does not cure these deficiencies in Masahiro. Accordingly, Ohnishi and Masahiro fail to describe “measuring a first resistance value of the processing target via the first grounding body and determining whether the first resistance value is less than a predetermined value, after the first grounding body is attached to the processing target and a pin portion of the first ground body breaks through the resist film to contact the conductive film, in the first chamber,” as recited in Claim 1. Therefore, Claim | is believed to be in condition for allowance together with any claim depending therefrom.
Moreover, Claim 11 recites features substantially similar to those recited m Claim 1, although Claim 11 is directed to a different class and/or scope of the invention. Thus, Claim 1 is believed to be in condition for allowance together with any claim depending therefrom for substantially similar reasons to those discussed above regarding Claim 1, and it is respectfully requested that the rejections of Claims 1-15 under 35 U.S.C. § 103 be withdrawn (Remarks-Page 9).”

Applicant’s argument filed 9/24/2021 regarding the rejection of independent claims 1 and 11 under 35 U.S.C. § 103 as being unpatentable over Ohnishi (US 20140001380 A1) in view of Masahiro (JPH10303093A) are persuasive because of the amendment filed on 9/24/2021. Therefore, the rejection of independent claims 1 and 11 has been withdrawn.

Claims 1-15 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

measuring a first resistance value of the processing target via the first grounding body and determining whether the first resistance value is less than a predetermined value, after the first grounding body is attached to the processing target and a pin portion of the first ground body breaks through the resist film to contact the conductive film in the first chamber; 
transferring the first grounding body to the second chamber while being attached to the processing target, after measuring the first resistance value;
bringing the first grounding body into contact with a second grounding body while being attached to the processing target in the second chamber, the second grounding body being configured to measure a second resistance value of the processing target via the first and second grounding bodies, …….
releasing electric charges accumulated in the processing target to ground via the first grounding body.

Ohnishi (US 20140001380 A1) and Masahiro (JPH10303093A) are regarded as the closest prior art to the invention of claim 1. Ohnishi discloses, “A mask drawing method and a mask drawing apparatus (Paragraph [0002] Line 2). FIG. 1A is a schematic plane diagram of a mask drawing apparatus 10. FIG. 1B is a schematic sectional view of the mask drawing apparatus 10 (Paragraph [0014] Line 1-3). As shown in FIG. 1A and FIG. 1B, the mask drawing apparatus 10 includes a robot chamber (R chamber) 300 (Paragraph [0015] Line 1-3). The R chamber 300 includes a grounding body housing chamber 330 (Paragraph [0019] Line 1-3). Note  Next, the transfer robot 340 transfers the mask substrate W into the grounding body housing chamber 330 and sets the grounding body H, which is placed on the mounting shelf 20 of the grounding body housing chamber 330, on the mask substrate W. The resistance measuring mechanism 40 of the grounding body housing chamber 330 measures a resistance value between the grounding body H and the mask substrate W. The control mechanism 600 stores, in the memory 602, the resistance value measured by the resistance measuring mechanism 40 (Paragraph [0057] Line 1-10). FIG. 6 shows an example of the measurement result. In the memory 602 of the control mechanism 600, table data shown in FIG. 6 is stored. In the example shown in FIG. 6, the resistance value is measured five times, and the resistance values measured the second time and the fifth time unexpectedly increase to abnormal values. The control mechanism 600 refers to the table data stored in the memory 602, and calculates an average value (threshold value) of the measured resistance values (Paragraph [0059] Line 1-9)”. Ohnishi fails to teach to determine whether the first resistance value is less than a predetermined value, after the first grounding body is attached to the processing target and a pin portion of the first ground body breaks through the resist film to contact the conductive the first grounding body is attached to the processing target and a pin portion of the first ground body breaks through the resist film to contact the conductive film in the first chamber. Again Ohnishi fails to teach to transfer the first grounding body to the second chamber while being attached to the processing target, after measuring the first resistance value and to bring the first grounding body into contact with a second grounding body while being attached to the processing target in the second chamber. Masahiro discloses, “An electron beam writing apparatus (Paragraph [0001] Line 1). The ground needle 24a and the ground needle 24b are installed as the ground needle, and each penetrates the resist through the chromium layer on the upper surface of the sample 8 to ground the resist, and penetrates the resist by the force of the push spring 29 (Paragraph [0018] Line 1-3). The ground needle 24a and the ground needle 24b are electrically insulated in the pallet 7. Further, a non-platable region 31 bis also provided on the back surface of the pallet 7, and a conduction hole 3 2 is provided under the ground needle 2 4 b so that the nonplatable region 31 a and the inside of the non-platable region 31 b can be electrically connected. As a result, a constant voltage is applied between the ground needle 24a and the ground needle 24b grounded to the sample 8 at two locations inside and outside the nonplatable region 31 b of the pallet 7, and the current value is measured to measure the ground needle 24a and the ground. The ground contact state of the needle 24b can be confirmed (Paragraph [0018] Line 1-11)”. However Masahiro does not disclose to determine whether the first resistance value is less than a predetermined value, after the first grounding body is attached to the processing target and a pin portion of the first ground body breaks through the resist film to contact the conductive film in the first chamber and to transfer the first grounding body to the second chamber while being attached to the processing target, after measuring the first resistance  “measuring a first resistance value of the processing target via the first grounding body and determining whether the first resistance value is less than a predetermined value, after the first grounding body is attached to the processing target and a pin portion of the first ground body breaks through the resist film to contact the conductive film in the first chamber; transferring the first grounding body to the second chamber while being attached to the processing target, after measuring the first resistance value; bringing the first grounding body into contact with a second grounding body while being attached to the processing target in the second chamber, the second grounding body being configured to measure a second resistance value of the processing target via the first and second grounding bodies….. releasing electric charges accumulated in the processing target to ground via the first grounding body” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-10 are allowed by virtue of their dependence from claim 1. 

Regarding claim 11, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a first resistance measuring circuitry configured to measure a first resistance value of the processing target via the first grounding body and determining whether the first resistance value is less than a predetermined value, after the first grounding body grounding the processing target is attached to the processing target and a pin portion of the first grounding body breaks through the resist film to contact the conductive film;
a second resistance measuring circuitry configured to bring the first grounding body into contact with a second grounding body and measuring a second resistance value of the processing target mounted on the second grounding body via the first and second grounding bodies, while the first grounding body is attached to the processing target, when writing to the processing target in the second chamber………..
the first grounding body releases electric charges accumulated in the processing target to ground.

The most pertinent prior art of record to Ohnishi (US 20140001380 A1) and Masahiro (JPH10303093A), failed to specifically teach the invention as claimed. However, the invention of Ohnishi and Masahiro, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “a first resistance measuring circuitry configured to measure a first resistance value of the processing target via the first grounding body and determining whether the first resistance value is less than a predetermined value, after the first grounding body grounding the processing target is attached to the processing target and a pin portion of the first grounding body breaks through the resist film to contact the conductive film; a second resistance measuring circuitry configured to bring the first grounding body into contact with a second grounding body and measuring a second resistance value of the processing target mounted on the second grounding body via the first and second grounding bodies, while the first grounding body is attached to the processing target, when writing to the processing target in the second chamber………..the first grounding body releases electric charges accumulated in the processing target to ground.” and also in combination with all other elements in claim 11 distinguish the present invention from the prior art. 

Claims 12-15 are allowed by virtue of their dependence from claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866